COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-108-CV
 
IN RE ALFRED LEE STONE       
           
           
           
           
        RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and is of the opinion that relief should be
denied. Accordingly, relator's petition for writ of mandamus is denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL B: WALKER, DAUPHINOT, and GARDNER,
JJ.
 
DELIVERED: April 24, 2003

1. See Tex. R. App. P. 47.4.